DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/03/2021 has been entered. Applicant has amended claims 1 and 3-10. Claims 12-18 have been added. Claim 11 is canceled. Claims 1-10 and 12-18 are currently pending in the instant application. The 112f rejection of “illumination device” previously set forth in the Non-Final Office Action mailed 09/03/2021 has been withdrawn due to Applicant’s amendments. 
Response to Arguments
Applicant’s arguments, see pages 9 - 16, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1 and 3-7 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.

Regarding claim 1…
	The examiner notes that Komi is used to teach the oblique-viewing endoscope of claim 1 (and similarly claim 18). As seen in Figs. 1 and 2, the imaging window (6) and illumination window (5) are arranged on the oblique end surface (2c). The optical fiber (31) illuminates light through the illumination window. The distal-most end is seen in examiner’s annotated Fig. 2. Fig. 3 shows the distal end view of the endoscope, and the bottom of the imaging window (6) is lower than the illumination window (5). Therefore, the imaging window is closer to the oblique .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 “an illumination optical axis of the is approximately perpendicular”. The examiner believes that “an illumination optical axis of the optical fiber is approximately perpendicular” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH11276424A to Komi.
Regarding claim 1, Komi discloses in Fig. 1 an oblique-viewing endoscope, comprising: 
	a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 2- tip forming portion 2c), the tip extending to a distal-most end along an axial line of the oblique-viewing (See examiner’s annotated Fig. 2 and central axis A1), the hard portion including an oblique end surface (Fig. 2-inclined flat surface portion 4), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2), the oblique end surface including an imaging window and an illumination window (Fig. 2- illumination portions 5 and observation portion 6; [0012]- an illuminating unit including an illuminating lens…an objective lens is attached to the observing unit); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig. 2-solid-state image pickup device 24); and 
	an optical fiber configured to illuminate light through the illumination window from the space inside the hard portion (Fig. 7-light guide 31;[0012]- a light guide made of an optical fiber bundle is attached to each illuminating unit), 
	wherein each of the imaging window and the illumination window is arranged on the oblique end surface with the imaging window being closer to the distal-most end of the tip of the oblique-viewing endoscope than the illumination window (Fig. 3- observation portion 6; the examiner notes that the bottom of observation portion 6 is lower than the bottom of illumination portions 5 and therefore closer to the distal-most end).

    PNG
    media_image1.png
    633
    802
    media_image1.png
    Greyscale

Regarding claim 2, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed at a position that is distant from the imaging window in a direction perpendicular to the oblique end surface (Fig. 2-solid-state image pickup device 24).
Regarding claim 3, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed in such a manner that an optical center axis of the camera is approximately perpendicular to the oblique end surface (Fig. 2 – axis A2; [0020] - the axis A2 coincides with the optical axis of the objective lens group 21, and is hereinafter referred to as the optical axis A2).
Regarding claim 4, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is disposed at a position that is distant from the illumination window in a direction perpendicular to the oblique end surface (Fig. 7- light guide 31).
Regarding claim 5, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is disposed in such a manner that an (Fig. 7- light guide 31).
Regarding claim 6, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed in such a manner that an optical center axis of the camera is approximately parallel with an illumination optical axis of the optical fiber (Fig. 3- observation portion 6 & illumination portions 5).
Regarding claim 7, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is a line-shaped light guide member (Fig. 7- light guide 31) and includes a bent portion that is bent along the axial line of the oblique-viewing endoscope in the space inside the hard portion (Fig. 7- light guide 31), and the camera is disposed closer to the distal-most end of the tip of the oblique-viewing endoscope than the bent portion (Fig. 9-solid-state image pickup device 24).
Regarding claim 12, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the distal-most end includes a distal-most end surface, the distal-most end surface being orthogonal to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2 and central axis A1).

    PNG
    media_image1.png
    633
    802
    media_image1.png
    Greyscale

Regarding claim 16, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the oblique end surface retreats from the tip along the axial line (Fig. 3-inclined flat surface portion 4).
Regarding claim 17, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein, in a cross-sectional view of the oblique-viewing endoscope, the optical fiber extends in the hard portion along a side corresponding to the end, bends to cross the axial line, and ends proximate to the illumination window of the oblique end surface, which is further from the distal-most end of the tip than the imaging window on the oblique end surface, for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 7- light guide 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11276424A to Komi and in further view of U.S. Publication No. 2017/0209030 to Nakao et al. (hereinafter “Nakao”).
Regarding claim 13, Komi discloses the oblique-viewing endoscope according to claim 12, and Komi further discloses the optical fiber extends in the hard portion along a second side of the axial line, bends to cross the axial line, and ends on the first side of the axial for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 7 – light guide 31), but Komi does not expressly teach
	wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line, the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope, and 
	in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line:
		the illumination window is on a first side of the axial line.
However Nakao teaches of an analogous endoscopic device 
	wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line (Fig. 9A- first objective lens frame 43, illumination lenses 92, and arrow line Y9b), the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope (Fig. 9B - longitudinal axis 90a), and 

		the illumination window is on a first side of the axial line (Fig. 9B - illumination lenses 92).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Komi to include wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line, the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope, and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line the illumination window is on a first side of the axial line, as taught by Nakao. It would have been advantageous to make the combination so that the best light distribution is obtained ([0123] of Nakao).
Regarding claim 14, Komi, as modified by Nakao, teaches the oblique-viewing endoscope according to claim 13, and Komi further discloses wherein the first imaginary line intersects an optical center axis of the camera and an illumination optical axis of the optical fiber when viewed in the direction orthogonal to the distal- most end surface (see examiner’s annotated Fig. 3 and 7).



    PNG
    media_image2.png
    450
    531
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    551
    672
    media_image3.png
    Greyscale

Regarding claim 15, Komi discloses the oblique-viewing endoscope according to claim 12, but Komi does not expressly teach wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line, the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope, and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line, the camera is entirely between the optical fiber and the distal-most end surface.
However, Nakao teaches of an analogous endoscopic device wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line (Fig. 9A - illumination lenses 9 and first objective lens frame 43 & arrow line Y9b-Y9b), the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope (Fig. 9A- longitudinal axis 90a), and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line, the camera is entirely between the optical fiber and the distal-most end surface (Fig. 9B - image pickup optical portion 40 & light guide fibers 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Komi to include the imaging ([0123] of Nakao).
Claims 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11276424A to Komi and in further view of  U.S. Publication No. 2009/0177034 to Urakawa et al. (hereinafter “Urakawa”).
Regarding claim 8, Komi discloses the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein a light is provided in the hard portion in such a manner that an illumination optical axis of the light extends approximately perpendicularly to the oblique end surface (Fig. 7 - light guide 31), but does not expressly teach wherein the light is a light emitting diode.
However, Urakawa teaches of an analogous endoscopic device wherein a light emitting diode is provided in the hard portion in such a manner that its illumination optical axis extends approximately perpendicularly to the oblique end surface (Fig. 2 - LED 7 c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Komi to utilize the light emitting diode of Urakawa. It would have been advantageous to make the combination in order to emit illumination light to the subject in the field of view of the objective optical system ([0022] of Urakawa).
Regarding claim 9, Komi, as modified by Urakawa, teaches the oblique-viewing endoscope according to claim 8, and Komi further discloses wherein the light emitting diode is (see examiner’s annotated Fig. 3).

    PNG
    media_image4.png
    650
    721
    media_image4.png
    Greyscale

Regarding claim 10, Komi, as taught by Urakawa teaches the oblique-viewing endoscope according to claim 8, but Komi does not expressly teach wherein the optical fiber is configured to be connected to an excitation light source and to emit excitation light for causing a subject to emit fluorescence light; and the light emitting diode is configured to emit white illumination light for illuminating the subject.
However, Urakawa teaches of an analogous endoscopic device wherein the light emitting diode is configured to emit white illumination light for illuminating the subject ([0022] - LED 7 c provided each so as to sandwich the objective optical system 7 b and emitting illumination light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Komi, as modified by Urakawa to include the light emitting diode of Urakawa. It would have been advantageous to make the  ([0022] of Urakawa).
Regarding claim 18, Komi discloses in Fig. 1 an oblique-viewing endoscope, comprising: 
	a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 2- tip forming portion 2c), the tip extending to a distal-most end along an axial line of the oblique-viewing endoscope (See examiner’s annotated Fig. 2 and central axis A1), the hard portion including an oblique end surface (Fig. 2-inclined flat surface portion 4), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2), the oblique end surface including an imaging window and an illumination window (Fig. 2- illumination portions 5 and observation portion 6; [0012]- an illuminating unit including an illuminating lens…an objective lens is attached to the observing unit); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig. 2-solid-state image pickup device 24); and 
	 wherein each of the imaging window and the illumination window is arranged on the oblique end surface with the imaging window being closer to the distal-most end of the tip of the oblique-viewing endoscope than the illumination window (Fig. 3- observation portion 6; the examiner notes that the bottom of observation portion 6 is lower than the bottom of illumination portions 5 and therefore closer to the distal-most end),
	and although Komi discloses a light configured to emit light through the illumination window from the space inside the hard portion (Fig. 7-light guide 31;[0012]- a light guide made of an optical fiber bundle is attached to each illuminating unit), Komi does not expressly teach a light emitting diode.
However, Urakawa teaches of an analogous oblique-viewing endoscopic device including a light emitting diode configured to emit light through the illumination window from the space inside the hard portion (Fig. 2 - LED 7 c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Komi to include the light emitting diode of Urakawa. It would have been advantageous to make the combination in order to emit illumination light to the subject in the field of view of the objective optical system ([0022] of Urakawa).

    PNG
    media_image1.png
    633
    802
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795